DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claim 1-4,6,8-9,11-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takewa (US5512715) in view of Ichihashi (US20130341119).
With respect to claim 1 Takewa discloses (figure 4) a surface liner member intended to be applied to a base surface in order to reduce, by acoustic absorption an acoustic wave reflected on the base surface through the surface liner member, said surface liner member comprising:
An external wall (6) which is provided with multiple holes (17), each hole individually forming an open passage through said external wall; 
A spacer structure (unnumbered side wall in figure 4), which is connected to an inner face of the external wall and adapted to set a gap between said external wall and the base surface (rear wall shown in figure 4), so as to from at least one acoustic cavity between the inner face of the external wall and the base surface; and
Tubes (18) which are connected to the external wall and which extend into the acoustic cavity from the inner face of said external wall, towards the base surface, each tube being open at two 
Wherein a length of each tube is smaller than the gap between the external wall and the base surface, said tube length being measured in a direction perpendicular to the inner face of said external all, so that at least some of the gap between the external wall and the base surface against said base surface is devoid of tubes.
As it regards the range of at least 10% it would have been an obvious matter to select such a value as it is shown that there is a substantial space where this is true. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Takewa discloses the invention as claimed except  characterized in that several of the holes in the external wall have different cross-sectional shapes, such that a quotient of a hole cross-sectional perimeter divided by a hole cross-sectional area varies between at least some of said holes.
Ichihashi  discloses (figures 6 and 7) characterized in that several of the holes in the external wall have different cross-sectional shapes, such that a quotient of a hole cross-sectional perimeter divided by a hole cross-sectional area varies between at least some of said holes.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Ichihahsi to provide various shaped and dimensioned openings with the hole and tubes of Takewa to provide for a broader range of frequencies to be attenuated.
With respect to claim 2 Takewa (figure 4) further discloses wherein at ;east some of the tubes (18) have respective lengths which are different, each measured in a direction perpendicular to the inner surface of the external wall.
With respect to claim 3 Takewa (figure 4) further discloses wherein each tube extends perpendicularly to the inner face of the external wall.

With respect to claim 6 Takewa as modified further discloses wherein a peripheral edge of at least one of the holes is a polygon with more than 4 sides (see Ichhashi).
With respect to claim 8 Takewa as modified (see Ichihashi) discloses having a shape adapted to form a surface portion of an aircraft engine nacelle, a portion of a leading edge of an aircraft wing, a portion of an acoustic absorption device for an air conditioning system to a portion of a blower inner wall. 
With respect to claim 9 Takewa as modified further discloses wherein one end of the spacer structure which is opposite to the external wall is adapted to be bonded to the base surface (see connection of end wall and back wall of Takewa).
With respect to claim 11 Takewa as modified further discloses wherein each tube (18) extends perpendicularly to the inner face of the external wall.
With respect to claims 12 and 13 Takewa as modified discloses the invention as claimed except expressly wherein the length of the tubes is in the claimed range. It would have been obvious to select such values as a matter of tuning the response. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105.
With respect to claims 17-20 Takewa as modified further discloses wherein a peripheral edge of at least one of the holes is a polygon with more than 4 sides (see Ichhashi).
s 5, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takewa (US5512715) in view of Ichihashi (US20130341119) as applied to claims 1-4 above and in further view of Alexander (US8381872).
With respect to claims 5 and 14-16 Takewa as modified discloses the invention as claimed except wherein for at least one of the tubes the internal cross section of said tube varies as a function of the distance measured from the inner face of the external wall, along the direction perpendicular to said inner face of the external wall. 
Alexander discloses (see figures 2a-2f) tubes of varying cross ectional opening as a function of length which are used ot attenuate and absord sound.
It would have been obvious to combine the teachings of Alexander to use such varying cross sectional tubes with the device of Takewa to enhance the sound reduction by interference of the sound waves with the side walls.
3. Claims 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Takewa (US5512715) in view of Ichihashi (US20130341119) as applied to claims 1-4 above and in further view of JP2007245847 (hereinafter ‘847).
With respect to claim 7 Takewa as modified discloses the invention as claimed except for expressly wherein the peripheral edge of at least one of the holes has a fractal pattern of second order or higher than second order.
‘847 discloses a tubular member in a sound attenuation unit wherein the peripheral edge (see figure 4)has a fractal pattern of second order or higher.
It would have been obvious to provide such a shape for the tubes so as to further enhance the sound reduction through interference with the wall structures.
4. Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Takewa (US5512715) in view of Ichihashi (US20130341119) as applied to claims 1-4 above and in further view of Claeys (US20140027199).
With respect to claim 10 Takewa as modified discloses the invention as claimed except for expressly disclosing three dimensional printing or injection molding. 
It is known from at least Cale to use a three dimensional printing method in the formation of an acoustic absorption member (para 104).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Claeys to use the known method of formation of three dimensional printing with the device of Takewa as modified to produce the device with a minimum of waste.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ravise (US11208193) discloses a sound attenuation panel; WO2021004735 discloses a soundproofing elements with depth dependent cross section; Wasif (US7413053) discloses an acoustic resonator; Proscia (US7401682) discloses architecture for an acoustic liner; and Nash (US4106587) disclsoes a sound suppression system.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837